Citation Nr: 1036830	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-36 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as joints aches and pain, to include due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1990 to July 
1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

There is no competent or credible evidence of a nexus between a 
post-service diagnosis of peripheral neuropathy and service, to 
include due to an undiagnosed illness.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated while on 
active duty, and it may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1117, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.303, 3.304, 3.307, 3.309(e), 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in pre-rating correspondence dated 
March and June 2006 of the information and evidence needed to 
substantiate and complete his claims, to include information 
regarding how disability evaluations and effective dates are 
assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the appellant reasonably affects the fairness of this 
adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and peripheral neuropathy becomes manifest to 
a degree of 10 percent within one year from date of termination 
of active duty, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran served in Operation Desert Storm/ Desert Shield from 
February 1991 to July 1991 and is a Persian Gulf veteran under 38 
C.F.R. § 3.317(d) (2009).  Service connection can be established 
for a Persian Gulf veteran who exhibits objective indications of 
a qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic 
disability" includes an undiagnosed illness and medically 
unexplained chronic multisymptom illnesses that are defined by a 
cluster of signs or symptoms such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.  Signs or symptoms 
which may be manifestations of undiagnosed illness include 
gastrointestinal signs or symptoms and signs or symptoms 
involving the skin.  38 C.F.R. § 3.317(a)(2), (b).

Analysis

The Veteran asserts that his peripheral neuropathy is due to 
either an undiagnosed illness or due to exposure to environmental 
toxins during the Persian Gulf War.  

Service treatment records are entirely negative for any entries 
related to complaints, findings, or treatment for peripheral 
neuropathy or any other neurological symptoms.  

There is no evidence that peripheral neuropathy affecting any 
extremity was manifested to a compensable degree within one year 
of separation from active service.  Indeed, the Veteran does not 
make that assertion.  Rather, he asserts that his claimed 
neurological symptoms began post service in September 2005 after 
he accidentally fell from a ladder.  The Veteran's post service 
reserve physical from April 1992 makes no reference to any 
neurological symptoms or conditions.  

Private treatment notes from January to August 2006 do not show 
any connection between the Veteran's peripheral neuropathy and 
his service, but instead relate his neuropathy to his a from a 
ladder in 2005.

A June 2006 VA joints examination assessed that the Veteran had 
suffered a right humerus fracture with a nerve deficit.  The 
examiner did not relate this injury or any neuropathy to service 
or any in service exposure to an environmental toxin.  

At the August 2006 VA examination for Gulf War Syndrome, the 
Veteran reported a history of falling from a ladder and 
suffering, in pertinent part, right radial brachial plexus and 
radial nerve injuries.  The examiner found no evidence of a 
generalized disorder causing aches and pains other than the 
Veteran's neuropathy, which was related to his diabetes mellitus, 
and his 2005 injury.  

As noted by the August 2006 examiner, the record does show that 
the Veteran does suffer from diabetes.  The Board considered 
whether the appellant's peripheral neuropathy is due to service 
as a result of diabetes, but there is no objective evidence that 
the appellant suffered from diabetes during his active duty 
service.  Moreover, compensably disabling diabetes was not shown 
within a year of separation from active duty.  Further, as 
diabetes is a known disorder it cannot be attributed to an 
undiagnosed illness.  Finally, there is no competent evidence 
linking diabetic peripheral neuropathy to the appellant's active 
duty service.  Hence, this evidence also preponderates against 
finding that the appellant is entitled to service connection for 
peripheral neuropathy.   38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.

Thus, the Board is constrained to find that the preponderance of 
all of the evidence of record is against entitlement to service 
connection for peripheral neuropathy.  Id.

The benefit sought is denied. 




ORDER

Entitlement to service connection for peripheral neuropathy also 
claimed as joints aches and pain, to include due to an 
undiagnosed illness,  denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


